The only objection made by the prisoner to the propriety of the trial below was founded upon incidents which occurred whilst the jury was being made up. Two persons, who had been called upon the jury and challenged for cause, admitted severally that from report they had formed and expressed an opinion that the prisoner was guilty. Each of them was then asked whether the impression so made was so strong as to prevent him from giving the prisoner a fair trial. The former answered that the impression made upon him was so great that he would find the prisoner guilty although the evidence on the trial showed that he was not guilty. Upon this the court rejected, him and observed that he was not fit to sit on that or any other jury. The latter answered *Page 342 
that he would find the prisoner guilty if the court should instruct him that according to the evidence he was not guilty. Thereupon the court rejected him, and said that if he did he would be guilty of perjury.
The prisoner excepted to these remarks by the court as calculated to intimidate other members of the panel from candidly expressing their opinions as to his guilt, and thus, to force him to exhaust his peremptory
challenges on persons who ought to have been rejected for cause.
The court overruled the exceptions, and a verdict of guilty having been found, judgment of death was pronounced. Thereupon the prisoner appealed.
The powers and duties of this Court and of the judges of the Superior Court seem to have been misconstrued in the exceptions which bring this case before us. "Men of ability, integrity and learned in the law" are commissioned to hold the Superior Courts, and for "willfully violating any article of the Constitution, maladministration (443) or corruption," they may be impeached by the Legislature and indicted in the courts. And the office of this Court is to "hear and determine all questions of law" and "all cases in equity" brought before it from the Superior Courts. It is not within the province of this Court to supervise the mere behavior of the judge below, or his manner of holding his court, or to criticise his remarks to the bystanders, or to prescribe what morals he shall inculcate. Mere proprieties are entrusted to him only. They are not matters of science, and are not prescribed by any authority. It is only where the party's legal rights have been prejudiced in the court below that this Court can interfere. For illustration, it may be said that the prisoner had the legal right to have both of the jurors, who were challenged, rejected; and, if his Honor had refused to reject them, it would have been an error which we could correct; but, the manner
of rejecting them, or the temper, or propriety of any remarks in regard to the persons rejected, cannot be reviewed by us. And this is decisive of the case, as it is stated that there was no exception to his Honor's charge.
If we were to say no more, it might be supposed, to the prejudice of his Honor, that we had sustained, only because we had not the power to overrule him. Such is not the fact. The privileges, not to say the duties, of the learned and good men who administer the law among the people, go very far beyond the mere formal declaration of what the law is. They must show its justice, and make it popular. They must not only punish crime, but denounce and make it odious. They must *Page 343 
not only rebuke vice, but praise virtue. They must be ensamples as well of good men as of great judges. These qualities of our judges, and these influences in our courts, have made them palladiums, in which the people trust more than in armies.
When the two men, who were rejected as jurors, vaunted their      (444) depravity, it would have been a shame if his Honor had not rebuked it. And, but for some good reason which does not appear to us, it would have been proper to punish it severally, if any punishment could be more severe than the scorn which must pursue the depravity that would take life against the law and the evidence.
That there might have been others of the jurors of like temper towards the prisoner, who were deterred from expressing it by reason of the rebuked of those two rejected jurors, is a remote possibility. The legitimate effect of his Honor's remarks was to impress upon all who heard them that the prisoner was entitled to a fair and impartial trial, according to the law and evidence; and that it would be perjury in any juror to deny him such a trial. After the jury was impaneled, like remarks by the judge in his charge to them could not have been complained of by the prisoner. Much less could he complain when the remarks were made to all, before they were impaneled, thereby not only rightly disposing of the jury, but tempering the outside pressure, which is felt like the wind. It is a pleasure to know that our courts yield nothing to the prejudice of classes; and, that they take the most care where there is the greatest danger; and, are most humane where there is the greatest dependence.
The prisoner has been deprived of no right to which he was entitled, and therefore the verdict must stand.
There is no error. This will be certified to the court below, to the end that such proceedings may be had as the law directs.
PER CURIAM.                                   Ordered accordingly.
Cited: S. v. Debnam, 98 N.C. 719.
(445)